Citation Nr: 0517906	
Decision Date: 06/30/05    Archive Date: 07/07/05	

DOCKET NO.  97-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for defective vision of the left eye due to 
traumatic retinal detachment and traumatic glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1974 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio, that denied entitlement to the benefit 
sought.  

A review of the evidence of record discloses that in November 
1997, the veteran gave testimony before the undersigned 
traveling member of the Board at the Cleveland RO.  In a 
decision dated in May 1998, the Board denied the claim of 
entitlement to a compensable disability rating for defective 
vision of the left eye.  The veteran appealed the denial 
action to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 1999 order, the Court vacated 
the Board's May 1998 decision and remanded the claim for 
additional development.  In February 2000 and again in 
September 2003, the Board remanded the case for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and has made all necessary attempts 
to obtain and fully develop all evidence necessary for an 
equitable disposition of the claim.  

2.  The veteran entered service with left eye visual acuity 
of 20/400, which converts to 10/200, and which corresponds to 
a 30 percent disability rating under Diagnostic Code 6077 of 
VA's Schedule for Rating Disabilities (Rating Schedule).  

3.  With reduction of a 30 percent rating for the present 
degree of disability due to decreased visual acuity, the RO 
has assigned a noncompensable disability evaluation for the 
veteran's service-connected left eye disability since 1982.  
The veteran is also entitled to special monthly compensation 
on account of loss of use of the left eye from March 18, 
1982.  

4.  The veteran's visual acuity in the right eye is 20/20 for 
both distant and near vision.  Visual acuity of the left eye 
corrected is manifested by no light perception for both 
distant and near vision.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for defective vision of the left eye due to 
traumatic retinal detachment and traumatic glaucoma are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.22, 4.75, 4.76, 4.78, 4.84(a), 
Diagnostic Codes 6070, 6077 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefines the obligations of VA with respect to 
its duty to assist, including to obtain medical opinions when 
necessary, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate a claim, of what evidence he is responsible for 
obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1)  Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

VA essentially provided this notice in a communication dated 
in February 2004, a time several years after the initial 
unfavorable agency of original jurisdiction on the claim for 
the benefits.  However, the Board believes that any technical 
defect with respect to the VCAA notice requirement in this 
case is harmless error for the reasons specified below.  

In the instant case, the rating decision that is currently on 
appeal was issued in the 1990's.  Only after the rating 
action was promulgated did VA provide notice to the veteran.  
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial agency of original jurisdiction 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as 
determined by the Court in Pelegrini.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  This mandates 
that notice precede an initial unfavorable agency of original 
jurisdiction decision on a service connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial decision, as is the 
situation in the veteran's case, the agency of original 
jurisdiction did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial agency of original 
jurisdiction adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of the matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

In the present case, the veteran's claim was received in the 
1990's, well before the enactment of the VCAA in 2000.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A statement of the 
case issued in January 1997 provided notice to the veteran of 
the evidence necessary to support his claim.  Supplemental 
statements of the case thereafter dating to October 2004 have 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was not sufficient 
to award the benefit sought.  Additionally, Board remands in 
February 2000 and September 2003 also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and its implementing regulations.  

All the VCAA essentially requires is that the duty to notify 
is satisfied and that a claimant is given the opportunity to 
submit information and evidence in support of a claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
although all of the content requirements of a VCAA notice 
have not been fully satisfied in this case, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) (an 
error is not prejudicial when it did not affect the essential 
fairness of the adjudication).


In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA medical records are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the claim.  The veteran has been afforded 
examinations on several occasions, including in November 2000 
and in July 2004.  He testified at a hearing before the 
undersigned in November 1997, and a transcript of his 
testimony from that hearing is in the file and has been 
reviewed.  Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim.  Accordingly, the 
Board concludes that VA has fulfilled its duty to assist the 
veteran in this case.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found at 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  If there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation 
(38 C.F.R. § 4.2), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into active service, or it is determined upon the 
evidence of record to have existed at that time.  It is 
necessary therefore, in all cases of this character to deduct 
from the present degree of disability the degree, if 
ascertainable, of a disability existing at the time of 
entrance onto active service, in terms of the Rating 
Schedule, except that if a disability is total (100 percent,) 
no deduction will be made.  The resulting difference will be 
recorded on the rating sheet.  If the degree of disability at 
the time of entrance into service is not ascertainable in 
terms of the Rating Schedule, no deduction will be made.  
38 C.F.R. § 4.22 (2004).  

Ratings on account of visual impairment considered for 
service connection are, when practicable, to be based on 
examinations by specialists.  Such special examinations 
should include uncorrected and corrected central visual 
acuity of distance and near vision, with record of the 
refraction.  Snellen's test type or its equivalent will be 
used.  Funduscopic and ophthalmologic findings must be 
recorded.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2004).  Measurement of the 
visual field will be made when there is disease of the optic 
nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2004).  

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation for the latter except when the bilateral 
vision amounts to total disability.  38 C.F.R. § 4.78 (2004).  

Diagnostic Code 6070 provides that when a veteran has 
blindness in one eye, having only light perception, and the 
other eye has vision of at least 20/40 (6/12), a 30 percent 
rating will be assigned.  38 C.F.R. § 4.84(a), Code 6070.  

The Board notes that the veteran has not established service 
connection for a right eye disability.  

Factual Evidence

A review of the service medical records reveals at the time 
of enlistment examination in May 1974 visual acuity in the 
left eye was 20/200, corrected to 20/200.  A consultation 
report dated in June 1974 revealed that visual acuity in the 
right eye was "20/400 SC PH-20/400."

A November 1981 record discussing the veteran's ocular 
summary indicated the veteran's enlistment was "okayed" 
despite a civilian eye consult showing 20/20 right 
uncorrected visual acuity and best vision 20/400 in the left 
eye due to longstanding childhood amblyopia.

Medical board examination report in December 1981 showed that 
at the time of enlistment the veteran had 20/400 vision in 
the left eye with best correction, and 20/20 vision in the 
right eye.  The left eye acuity was noted to be due to 
amblyopia, which was reported to be congenital in nature.  It 
was indicated that a March 1981 examination showed a total 
retinal detachment and angle-recession glaucoma with elevated 
intraocular pressure in the left eye.  The retina was 
reattached in March 1981.  Another reattachment took place in 
June 1981.  A third reattachment was performed in September 
1981.  The medical board found that the veteran had 20/20 
vision in the right eye and 20/800 vision in the left eye.  
The medical board diagnoses were:  Chronic retinal 
detachment, left eye, probably traumatic in origin, 
unrepairable; angle-recession glaucoma, left eye, probably 
traumatic, currently controlled with medication; and 
amblyopia, left eye, childhood onset.  It was indicated the 
veteran did not meet the standards for retention.  

A Physical Evaluation Board Proceedings document in January 
1982 revealed that the entrance physical examination report 
showed a visual acuity of 20/200 in the left eye.  Therefore, 
the preservice level of disability was 20 percent.

In January 1983, a VA eye examination was accorded the 
veteran.  Vision in the right eye remained 20/20.  It was 
stated the veteran saw only light with the left eye.  The 
diagnosis was total blindness in the left eye, retinal 
detachment of the left eye, and secondary glaucoma of the 
left eye.  

In a February 1983 rating decision, the RO found that vision 
of 20/400 in the left eye at service entrance converted to 
10/200, which was rated as 30 percent disabling under 
Diagnostic Code 6076.  It was stated that amblyopia was a 
constitutional and a developmental disorder and therefore a 
disorder for which service connection was not authorized.  
Service connection was granted for defective vision of the 
left eye due to traumatic retinal detachment and traumatic 
glaucoma.  Also, the veteran was granted special monthly 
compensation on account of loss of use of the left eye.  The 
effective date was March 18, 1982, the day following the 
veteran's separation from active service.  

Additional post service medical records include a report of a 
VA eye examination in November 1996.  Right eye vision was 
20/20.  There was no light perception in the left eye.  

The medical evidence also includes the report of an eye 
examination accorded the veteran by VA in November 2000.  The 
examiner noted that review of the records disclosed the 
veteran had been accepted into service "basically monocular, 
that is to say, his right eye was 20/20, ametropic, no 
refractive error, the left eye was 20/400 due to a lazy eye."  
The examiner expressed the opinion, based on review of the 
claims file, that the veteran was accepted into service with 
a congenital disorder, that being amblyopia of the left eye, 
with a best visual acuity of 20/400.  He indicated that at 
the time of the last rating examination that he performed on 
the veteran in 1996, there was no light perception in the 
left eye.  Right eye vision remained 20/20.  The examiner 
stated there was no need to call the veteran in for 
reexamination, since he had total retinal detachment with no 
light perception in the left eye.  He believed that examining 
the veteran would be putting him through undue stress and 
there would result in little to no information being gained.  

Additional medical records include the report of an eye 
examination accorded the veteran by a VA optometrist in July 
2004.  The examiner summarized the medical evidence of record 
and acknowledged that the veteran had been recommended for 
enlistment despite the fact he was effectively monocular at 
the time of enlistment.  Reference was made to the surgical 
procedures the veteran underwent while in service, all with 
the purpose of trying to resolve his retinal detachment.  The 
optometrist noted that visual acuity throughout 1981 was 
listed as light perception in the left eye.  This led to a 
medical discharge in early 1982.  He indicated that further 
notes were not available on the veteran until September 1993.  
He indicated that starting on that date and continuing 
through March 2002, the veteran was seen on at least eight 
different occasions by a variety of private ophthalmologists.  
Those records show that the veteran had a visual acuity of 
20/20 in the right eye and a light perception in the left 
eye.  The reports indicated that the veteran had neovascular 
glaucoma of the left eye.  Reference was made to the 
aforementioned November 2000 VA examination and an October 
2002 examination by the optometrist.  He said that findings 
on those examinations continued to reflect that the veteran 
had no light perception vision secondary to the neovascular 
glaucoma of the left eye.  

Current examination showed visual acuity of the right eye 
corrected to be 20/20 at distant and at near vision.  Visual 
acuity of the left eye corrected measured no light perception 
at either distance or near vision.  There was no diplopia in 
any field of gaze.  Extraocular muscle movements were full.  
There were no visual field deficits to the right eye.  
Hershberg testing showed a left exotropia combined with a 
left hypotropia.  There was a positive afferent pupillary 
defect of the left eye.  Tonometry measured 14 millimeters 
mercury in the right eye and 55 millimeters mercury in the 
left.  Slit lamp examination was unremarkable for the right 
eye.  However, slit lamp examination of the left eye showed 
corneal neovascularization.  

The diagnoses were:  Neovascular glaucoma of left eye; 
history of full retinal detachments of macular hole in the 
left eye with unsuccessful surgical repair attempts; reduced 
vision in the left eye prior to enlistment secondary to 
refractive amblyopia, noted as being a congenital condition.  

The optometrist stated that while the veteran had had some 
decrease in vision secondary to the retinal detachments and 
his subsequent neovascular glaucoma, it was important to note 
that he had significant decreased vision in the left eye 
prior to enlistment from the congenital amblyopia.  The 
optometrist stated that "effectively, this patient [the 
veteran] was monocular at the time of enlistment.  That 
stated, the decrease in the patient's vision in the left eye 
compared to pre-enlistment (from 20/400 to NLP) would be 
attributable to the retinal detachment and subsequent 
neovascular glaucoma."  

Analysis

As noted above, the veteran's left eye disability is rated 
under Diagnostic Code 6070 for blindness in one eye having 
only light perception and 20/40 or better vision in the other 
eye.  38 C.F.R. § 4.84(a).  The veteran's right eye vision 
has been consistently reported as 20/20 over the years.  
Therefore, visual acuity in that eye is 20/40 or better for 
rating purposes.  Using Table V and 38 C.F.R. § 4.84(a), a 
30 percent rating is for assignment when there is light 
perception only in one eye and 20/40 or better vision in the 
other eye.  Accordingly, the 30 percent rating under 
Code 6070 is correct.  

Also, as noted above, when aggravation of a preservice 
disability is involved, the rating must reflect only the 
degree of disability over and above the degree existing at 
the time of the veteran's entrance onto active service.  In 
this case, the veteran began service with left eye visual 
acuity of 20/400.  This converts to 10/200 and corresponds 
with a 30 percent rating under Code 6070.  The preservice 
evidence clearly shows the presence of a preexisting 
disability.  In order to warrant a higher disability rating 
of 40 percent, there would have to be anatomical loss of one 
eye and that has not been shown in this case.  The 30 percent 
rating reflects the degree of disability which existed at the 
time of entrance into service.  In accordance with the 
governing regulations at 38 C.F.R. §§ 4.22 and 4.78, it is 
necessary to deduct the 30 percent rating from the current 
degree of disability to decreased visual acuity, that is, 
30 percent.  As a result, a noncompensable disability 
evaluation is in order for the veteran's left eye disability.  
There is no provision for a compensable rating when there is 
light perception only in one eye and vision in the other eye 
is 20/40 or better.  

The veteran is competent to report his symptoms; however, to 
the extent that he asserts his service-connected left eye 
disability warrants an increased evaluation, the medical 
findings do not support his assertions for a compensable 
rating.  The Board is responsible for weighing all the 
evidence and finds that the preponderance of the evidence is 
against the assignment of a compensable rating for the 
veteran's left eye disability for the reasons stated above.  




The Board notes that the veteran has been in receipt of 
special monthly compensation on account of the loss of use of 
the left eye from March 18, 1982.  


ORDER

A compensable disability rating for defective vision of left 
eye due to traumatic retinal detachment and traumatic 
glaucoma is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


